DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/26/2019. Claims 1-20 are pending and examined below. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Screening neonatal jaundice based on the sclera color of the eye using digital photography” (cited in IDS 11/26/2019, hereinafter referred to as “Leung”).
Regarding claim 1, Leung, a study for screening for jaundice based on sclera color using digital photography, teaches a method (abstract) comprising:
extracting portions of image data associated with sclera from image data associated with an eye of a subject (sections 2.4, 2.5, 3.1);
generating features describing color of the sclera (sections 2.4, 2.5, 3.1); and

Regarding claim 2, Leung teaches further comprising:
capturing the image data associated with the eye using a smartphone camera (a screening tool using digital photography ie a phone camera (smart phone) can be used; 1 Introduction).
Regarding claim 9, Leung teaches wherein said generating features comprises evaluating a metric over multiple pixel selections within the portions of image data (sections 2.4, 2.5, 3.1).
Regarding claim 10, Leung teaches wherein the metric comprises median pixel value (sections 2.4, 2.5, 3.1).
Regarding claim 11, Leung teaches wherein said generating features further comprises evaluating the metric over multiple color spaces of the portions of image data (sections 2.4, 2.5, 3.1).
Regarding claim 12, Leung teaches wherein said generating features further comprises calculating a ratio between channels in at least one of the multiple color spaces (sections 2.4, 2.5, 3.1).
Regarding claim 14, Leung teaches further comprising initiating or adjusting a medication dose, or initiating or adjusting a treatment regimen, or combinations thereof, based on the bilirubin estimate (states if the bilirubin is too high than phototherapy is performed; 1 introduction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung as applied to claim 2 above, and further in view of US 20170172406 A1 (hereinafter referred to as “Pamplona”).
Regarding claim 3, Leung does not explicitly teach further comprising positioning the smartphone camera over an aperture of a sensor shield, the sensor shield having at least one additional aperture positioned over the eye.
However, Pamplona, a housing for a mobile phone for imaging a user’s eye (paragraphs [0164]; Figures 2A-B), teaches positioning the smartphone camera over an aperture of a sensor shield, the sensor shield having at least one additional aperture positioned over the eye (Figures 2A-B and associated description). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leung, to use a sensor shield, as taught by Pamplona, because doing so allows a user to position the smart phone in a desired position.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung, in view of Pamplona, as applied to claim 3 above, and further in view of US 20140285768 A1 (hereinafter referred to as “Barnard”).
Regarding claim 4, Leung, in view of Pamplona, teaches using a sensor shield, but does not explicitly teach wherein said extracting portions comprises identifying a region of interest containing the sclera using pixel offsets.
However, Barnard, a system and method for identifying eye conditions, teaches wherein said extracting portions comprises identifying a region of interest containing the sclera using pixel offsets (paragraphs [0085], [0089]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leung, in view of Pamplona, to identify a region of interest based on pixel offset, as taught by Barnard, thus yielding wherein said extracting portions comprises identifying a region of interest containing the sclera using pixel offsets associated with a geometry of the sensor shield. One of ordinary skill in the art would have been motivated to make this modification because doing so enables a user to examine a specific region of interest.

Claim 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung as applied to claim 1 above, and further in view of US 20150359459 A1 (hereinafter referred to as “Taylor”).
Regarding claim 7, Leung does not explicitly teach further comprising color calibrating the image data.
However, Taylor, a system and method of estimating bilirubin levels, teaches further comprising color calibrating the image data (color calibration target; paragraphs [0004]-[0007], [0041]-[0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leung, to have a color calibrating target, as taught by Leung, because a color calibration target can be used to facilitate the color balancing process (paragraph [0007]; as taught by Taylor).
Regarding claim 8, Leung, in view of Taylor, teaches wherein said color calibrating comprises color calibrating with respect to portions of the image data containing known color values (paragraphs [0004]-[0007], [0041]-[0042]; as taught by Taylor).
Regarding claim 13, Leung teaches using a regression model, but does not explicitly teach wherein the regression model uses random forest regression.
However, Taylor, a system and method for measuring bilirubin levels, teaches using random forest regression (paragraph [0010], [0071]-[0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leung, to use a random forest regression, as taught by Taylor, because doing so can improve the predictive accuracy (paragraph [0071]; as taught by Taylor).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung, in view of Pamplona and Barnard.
Regarding claim 15, Leung teaches a system comprising:
a camera system including an image sensor (Section 2.1 Method) and a flash (states using an LED flashlight to illuminate a user’s face; 5 conclusion);
a computer system in communication with the camera system, the computer system configured to receive image data from the image sensor and estimate a bilirubin level of the subject at least in part by being (uses a computer; 1 Introduction) configured to:
generate features representative of a color of the sclera (sections 2.4, 2.5, 3.1); and
analyze the features using a machine learning model to provide an estimate of the bilirubin level (sections 2.4, 2.5, 3.1).
However, Leung does not explicitly teach a sensor shield having a first aperture configured to receive the camera system and at least one second aperture configured to open toward an eye of a subject, the sensor shield configured to block at least a portion of ambient light from an environment in which the subject is positioned from the image sensor; and 
Pamplona teaches a sensor shield having a first aperture configured to receive the camera system and at least one second aperture configured to open toward an eye of a subject (Figures 2 and associated description), the sensor shield configured to block at least a portion of ambient light from an environment in which the subject is positioned from the image sensor (the structure inherently blocks at least a portion of ambient light from an environment; as shown in Figures 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leung, to use a sensor shield, as taught by Pamplona, because doing so allows a user to position the smart phone in a desired position.
Barnard teaches segment the image data to extract a portion of the image data associated with a sclera of the eye (paragraphs [0085], [0089]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leung, to identify a region of interest based on pixel offset, as taught by Barnard, because doing so enables a user to examine a specific region of interest.
Regarding claim 16, Leung, in view of Pamplona and Barnard, teaches wherein the camera system comprises a smartphone and wherein the sensor shield includes a slot configured to receive the smartphone and position the smartphone such that the image sensor and the flash of the smartphone are positioned at the first aperture (Figures 2 and associated description; as taught by Pamplona).

Allowable Subject Matter
Claims 5 and 17, and claims dependent thereof, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to teach further comprising capturing calibration image data in addition to the image data associated with the eye, the calibration image data associated with portions of frames worn proximate the eye.
As such claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art fails to wherein the sensor shield comprises a neutral density filter and diffuser positioned between the first aperture and the at least one second aperture.
As such claim 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18, and claims dependent thereof, are allowed.
Regarding claim 18, Leung teaches a system comprising:
a camera system including an image sensor (Section 2.1 Method) and a flash (states using an LED flashlight to illuminate a user’s face; 5 conclusion);
a computer system in communication with the camera system, the computer system configured to receive image data from the image sensor and estimate a bilirubin level of the subject at least in part by being (uses a computer; 1 Introduction) configured to:
generate features representative of a color of the sclera (sections 2.4, 2.5, 3.1); and
analyze the features using a machine learning model to provide an estimate of the bilirubin level (sections 2.4, 2.5, 3.1).
Further Barnard teaches segment the image data to extract a portion of the image data associated with a sclera of the eye (paragraphs [0085], [0089]). 
However the prior art fails to teach calibration frames configured to be worn by a subject, the calibration frames configured to surround at least one eye of the subject when worn by the subject, the calibration frames comprising multiple regions of known colors; and calibrate the 
As such claim 18 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC F WINAKUR/Primary Examiner, Art Unit 3791